
	
		II
		112th CONGRESS
		1st Session
		S. 1875
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Lee (for himself and
			 Mr. Rubio) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To reauthorize the International Religious Freedom Act of
		  1998.
	
	
		1.Short titleThis Act may be cited as the
			 United States Commission on
			 International Religious Freedom Reform and Reauthorization Act of
			 2011.
		2.Establishment and
			 composition
			(a)TermsSection
			 201(c) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(c))
			 is amended—
				(1)in paragraph (1),
			 by striking the last sentence and inserting the following: An individual
			 is not eligible to serve more than two consecutive terms as a member of the
			 Commission. Each member serving on the Commission on the date of enactment of
			 the United States Commission on International
			 Religious Freedom Reform and Reauthorization Act of 2011 may be
			 reappointed to not more than one additional consecutive term.;
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking May 15, 2003, through May 14, 2005 and
			 inserting May 15, 2012, through May 14, 2014; and
					(B)in subparagraph (E), by striking May
			 15, 2003, and shall end on May 14, 2004 and inserting May 15,
			 2012, and shall end on May 14, 2013; and
					(3)by adding at the
			 end the following new paragraph:
					
						(3)Ineligibility
				for reappointmentIf a member of the Commission attends, by being
				physically present or by conference call, less than 75 percent of the meetings
				of the Commission during one of that member’s terms on the Commission, the
				member shall not be eligible for reappointment to the
				Commission.
						.
				(b)Election of
			 chairSection 201(d) of the
			 International Religious Freedom Act of 1998 (22 U.S.C. 6431(d)) is amended by
			 inserting at the end the following: No member of the Commission is
			 eligible to be elected as Chair of the Commission for a second, consecutive
			 term..
			(c)ApplicabilityA
			 member of the United States Commission on International Religious Freedom who
			 is serving on the Commission on the date of enactment of this Act shall
			 continue to serve on the Commission until the expiration of the current term of
			 the member under the terms and conditions for membership on the Commission as
			 in effect on the day before the date of the enactment of this Act.
			3.Application of
			 antidiscrimination lawsSection 204 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6432b) is amended by inserting after subsection
			 (f) the following new subsection:
			
				(g)Application of
				antidiscrimination lawsFor purposes of providing remedies and
				procedures to address alleged violations of rights and protections that pertain
				to employment discrimination, family and medical leave, fair labor standards,
				employee polygraph protection, worker adjustment and retraining, veterans’
				employment and reemployment, intimidation or reprisal, protections under the
				Americans with Disabilities Act of 1990, occupational safety and health,
				labor-management relations, and rights and protections that apply to employees
				whose pay is disbursed by the Secretary of the Senate or the Chief
				Administrative Officer of the House of Representatives, all employees of the
				Commission shall be treated as employees whose pay is disbursed by the
				Secretary of the Senate or the Chief Administrative Officer of the House of
				Representatives and the Commission shall be treated as an employing office of
				the Senate or the House of
				Representatives.
				.
		4.Authorization of
			 appropriationsSection 207(a)
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a)) is
			 amended by striking for the fiscal year 2003 and inserting
			 for each of the fiscal years 2012 and 2013.
		5.Standards of
			 conduct and disclosureSection
			 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is
			 amended—
			(1)in subsection
			 (c)(1), by striking $100,000 and inserting
			 $250,000; and
			(2)in subsection (e),
			 by striking International Relations and inserting Foreign
			 Affairs.
			6.TerminationSection 209 of the International Religious
			 Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking September
			 30, 2011 and inserting September 30, 2013.
		7.Report on
			 effectiveness of programs to promote religious freedom
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report on the implementation of this Act
			 and the amendments made by this Act.
			(b)ConsultationThe
			 Comptroller General shall consult with the appropriate congressional committees
			 and nongovernmental organizations for purposes of preparing the report.
			(c)Matters To be
			 includedThe report shall include the following:
				(1)A
			 review of the effectiveness of all United States Government programs to promote
			 international religious freedom, including their goals and objectives.
				(2)An assessment of
			 the roles and functions of the Office on International Religious Freedom
			 established in section 101(a) of the International Religious Freedom Act of
			 1998 (22 U.S.C. 6411(a)) and the relationship of the Office to other offices in
			 the Department of State.
				(3)A
			 review of the role of the Ambassador at Large for International Religious
			 Freedom appointed under section 101(b) of the International Religious Freedom
			 Act of 1998 (22 U.S.C. 6411(b)) and the placement of such position within the
			 Department of State.
				(4)A
			 review and assessment of the goals and objectives of the United States
			 Commission on International Religious Freedom established under section 201(a)
			 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(a)).
				(5)A
			 comparative analysis of the structure of the United States Commission on
			 International Religious Freedom as an independent non-partisan entity in
			 relation to other United States advisory commissions, whether or not such
			 commissions are under the direct authority of Congress.
				(6)A
			 review of the relationship between the Ambassador at Large for International
			 Religious Freedom and the United States Commission on International Religious
			 Freedom, and possible reforms that would improve the ability of both to reach
			 their goals and objectives.
				(d)DefinitionIn
			 this section, the term appropriate congressional committees has
			 the meaning given the term in section 3 of the International Religious Freedom
			 Act of 1998 (22 U.S.C. 6402).
			
